Per Curiam.
This is an action by plaintiff, as legal guardian, to impose a constructive trust on proceeds derived by defendant from the sale of property acquired from plaintiff’s ward under a contract for deed executed prior to the adjudication of the ward’s incompetency. The matter was tried in the district court without a jury. Thereafter, judgment was ordered dismissing plaintiff’s alleged cause of action. The plaintiff appealed from an order denying his motion for judgment notwithstanding the verdict or a new trial and from the judgment. We affirm.
All issues raised on this appeal involve factual determinations by the trial court. Those issues are: (1) Whether the evidence sustains the trial court’s finding that inadequacy of consideration for the contract for deed was not established; (2) whether the trial court properly found that there had been an insufficient showing of fraud, undue influence, misrepresentation, deceit, overreaching, or breach of fiduciary obligation owed by defendant to Mrs. Blasius; and (3) whether the evidence sustains the finding that Mrs. Blasius had sufficient mental capacity to enter into the. contract for deed.
We have carefully considered all of the evidence relating to these issues and have determined that there is ample evidence to sustain the trial court’s findings.
Affirmed.